NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4694-17T2

LYNX ASSET SERVICES,
LLC,

          Plaintiff-Respondent,

v.

YVONNE BOWERS, SR.,

     Defendant-Appellant.
__________________________

                   Submitted June 15, 2020 – Decided June 30, 2020

                   Before Judges Fisher and Fasciale.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Essex County, Docket No. C-
                   000191-17.

                   Yvonne Bowers, Sr., appellant pro se.

                   Joshua Gerard Curtis, attorney for respondent.

PER CURIAM

          Defendant Yvonne Bowers, Sr., appeals a number of orders entered in this

action, which plaintiff Lynx Asset Services LLC commenced to discharge a
notice of lis pendens defendant placed on property previously foreclosed on in

an earlier lawsuit. We find no merit in defendant's arguments and affirm.

      The lack of merit in defendant's arguments is revealed by the procedural

history. In April 2009, Wachovia Bank, NA, filed a foreclosure action against

defendant after she defaulted on a loan secured by a mortgage on her property

in Belleville. Defendant did not respond to the complaint, and a judgment of

foreclosure was entered in November 2010. Plaintiff substituted into the case

for Wachovia in 2011 and, after several adjournments, a sheriff's sale was

scheduled for late November 2011. On the day of the sale, defendant applied

for an order that would stop it. The court denied the application and the sale

occurred.

      A week later, defendant moved to vacate the default judgment and sheriff's

sale. The motion was denied. In April 2012, defendant moved a second time to

vacate the default judgment and to dismiss the foreclosure action. That motion

was also denied. Defendant filed a pleading entitled "motion to compel" in May

2012 that she later withdrew.

      In July 2012, defendant filed a notice of appeal, seeking our review of the

denial of her second motion to vacate. For reasons expressed in an unpublished

opinion, we rejected her arguments and affirmed. Lynx Asset Services, LLC v.


                                                                         A-4694-17T2
                                       2
Bowers, No. A-5101-11 (App. Div. Sept. 9, 2013). The Supreme Court denied

defendant's petition for certification. 217 N.J. 303 (2014). Defendant followed

that with a motion for reconsideration; the Court denied that motion as well.

      Years later, in February 2017, defendant submitted to the Supreme Court

a motion seeking a "temporary restraining order and preliminary injunction to

prevent the sale of [the] property." These papers and defendant's filing fee were

returned to her unfiled for reasons expressed by the Supreme Court in a March

28, 2017 letter. Another submission to the Supreme Court was similarly rejected

a week later.

      Undeterred, defendant filed a notice of lis pendens on the property,

prompting plaintiff to commence this action in July 2017, seeking a discharge

of the lis pendens and an order barring defendant from further attempting to

encumber the property in the future. After defendant answered the complaint,

plaintiff moved for summary judgment. The judge entered an order on January

5, 2018, that discharged the lis pendens but dismissed the rest of plaintiff's

claims. Plaintiff moved later in the month for an order barring defendant from

filing any further notices of lis pendens or taking any other action to challenge

plaintiff's title to the property. On February 15, 2018, the assignment judge




                                                                         A-4694-17T2
                                       3
denied the motion because plaintiff had not previously obtained relief under

Rule 1:4-8.

      In March 2018, defendant filed a motion alleging a "fraud on the court

and violation of Consumer Fraud Act and denial of due process and equal

protection." A few weeks later, plaintiff sent to defendant a Rule 1:4-8 letter,

asserting that her motion was frivolous and advising that plaintiff would move

for sanctions if it prevailed on defendant's motion.

      Defendant did not withdraw her motion, which was denied on April 13,

2018. The following month, plaintiff moved for sanctions under Rule 1:4-8. On

June 1, 2018, the judge granted plaintiff's motion and awarded plaintiff $6120

in fees. Defendant moved for reconsideration of the sanctions order, but filed a

notice of appeal of the April 13 and June 1, 2018 orders before the

reconsideration motion was heard.       On June 22, 2018, the judge denied

reconsideration, and defendant filed an amended notice of appeal to include, as

a matter to be reviewed, the June 22, 2018 order.

      In August 2018, defendant filed another notice of appeal, seeking review

of the January 5, 2018 order. Plaintiff moved to dismiss this appeal as time -

barred, and we granted that motion on March 18, 2019.          Defendant then

unsuccessfully moved in the Supreme Court for leave to appeal our March 18,


                                                                        A-4694-17T2
                                        4
2019 order. 238 N.J. 470 (2019). The Court also denied defendant's later motion

for reconsideration. 240 N.J. 385 (2020).

      In appealing, defendant argues:

            I. TRIAL JUDGE ABUSED HIS DISCRETION BY
            DISCHARGING THE LIS PENDENS WHILE CASE
            WAS STILL PENDING.

            II. THE TRIAL JUDGE ABUSED HIS DISCRETION
            BY DENYING THE MOTION FOR FRAUD ON THE
            COURT BASED ON THE SHERIFF SALE NOT
            CHALLENGED.

            III. TRIAL JUDGE ABUSED HIS DISCRETION BY
            DENYING FRAUD ON THE COURT BASED ON
            THE ENTIRE CONTROVERSY DOCTRINE AND
            COLLATERAL ESTOPPEL.

            IV. TRIAL JUDGE ABUSED HIS DISCRETION BY
            DENYING THE MOTION FOR DENIAL OF DUE
            PROCESS AND EQUAL PROTECTION.

            V. TRIAL JUDGE ABUSED HIS DISCRETION BY
            DENYING THE MOTION FOR CONSUMER FRAUD
            ACT BASED ON THE FACT [THAT] THE
            CHANCERY DIVISION GRANT MONEY.

            VI. TRIAL JUDGE ABUSED HIS DISCRETION BY
            GRANTING THE MOTION FOR SANCTIONS.

            VII. TRIAL JUDGE ABUSED HIS DISCRETION BY
            DENYING RECONSIDERATION BASED ON BAD
            FAITH AND UNCLEAN HANDS.




                                                                       A-4694-17T2
                                        5
            VIII. TRIAL JUDGE ABUSED HIS DISCRETION BY
            NOT PROCEEDING TO A PLENARY HEARING
            AND SUPPLEMENTING THE RECORD.

After close examination of the record, we find insufficient merit in these

arguments to warrant further discussion in a written opinion. R. 2:11-3(e)(1)(E).

As the record unmistakably reveals, the property was conclusively foreclosed

on. This circumstance made impermissible defendant's attempts to place a cloud

on title to the property. The motion judge properly discharged the notice of lis

pendens and later, when defendant filed a frivolous motion, properly sanctioned

her.

       Affirmed.




                                                                         A-4694-17T2
                                       6